                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


EARL E. BRAMHALL,
                                                          ORDER
                          Plaintiff,
v.                                                        Case No. 2:18-cv-438

                                                          District Judge Dee Benson
    WEST VALLEY CITY POLICE
    DEPARTMENT, COLLEEN JACOBS,
    police officer, TRAVIS PEARCE, police
    officer, ROBERT BOBROWSKI, police
    officer, NICOLAS COOK, police officer, et
    al.,
                        Defendants.


         Before the Court are two Reports and Recommendations issued by the magistrate judge.

In the first Report and Recommendation, issued on January 22, 2019, (Dkt. No. 113,) the

magistrate judge recommends that Plaintiff’s claims against Simarjit S. Gill, Melanie M.

Serassio, Steven C. Gibbons, Nathanial J. Sanders, Robert N. Parrish, Nathan J. Evershed, Chou

Chou Collins, Thomas V. Lopresto II, Craig Stanger, Jared W. Rasband, Christina P. Ortega,

Gregory N. Febrache, and Jared N. Parrish (the “County Defendants”) be dismissed1. In the

second Report and Recommendation, issued on January 25, 2019, (Dkt. No. 117,) the magistrate

judge recommends that the Motion to Dismiss (Dkt. No. 74) filed by Cyprus Credit Union, Inc.

and Brook Bennion (the “Cyprus Defendants”) be granted.




1
 Simarjit S. Gill, Melanie M. Serassio, Steven C. Gibbons, Nathanial J. Sanders, Robert N. Parrish, Nathan J.
Evershed, Chou Chou Collins, Thomas V. Lopresto II, Craig Stanger, Jared W. Rasband filed a Motion to Dismiss
Plaintiff’s claims against them (Dkt. No. 93), whereas the magistrate judge recommended dismissal of Christina P.
Ortega, Gregory N. Febrache, and Jared N. Parrish sua sponte as parties to whom the arguments set forth in the
Motion to Dismiss similarly applied.
       The parties were notified of their right to file objections to the Report and

Recommendation within 14 days of service pursuant to 28 U.S.C. § 636 and Fed. R. Civ. P. 72.

Plaintiff objected to the first Report and Recommendation on January 29, 2019, (Dkt. No. 120,)

and objected to the second Report and Recommendation on February 13, 2019. (Dkt. No. 127.)

       De novo review of all materials, including the record that was before the magistrate judge

and the reasoning set forth in the Reports and Recommendations, has been completed. The

analysis and conclusion of the magistrate judge are correct and the Reports and

Recommendations will be adopted.

       In his Objections, Plaintiff reiterates the facts and arguments he articulated in his

complaint and responsive filings. While the court recognizes that Plaintiff has alleged an

unfortunate set of facts, as the magistrate judge observed, §1983 and tort law do not allow

recovery under every circumstance, and “immunity does leave the genuinely wronged defendant

without civil redress.” Imbler v. Pachtman, 424 U.S.409, 427 (1976). Plaintiff’s Objections are

accordingly overruled.

       It is hereby ORDERED that the Reports and Recommendations (Dkt. Nos. 113 and 117)

are ADOPTED and Plaintiff’s claims against the County Defendants and the Cyprus Defendants

are hereby DISMISSED.



       Signed February 15, 2019



                                              BY THE COURT


                                              ________________________________________
                                                  District Judge Dee Benson




                                                                                                  2
